Citation Nr: 0414896	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-26 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision, which 
granted the veteran's claim of entitlement to service 
connection for asbestosis and assigned a non-compensable 
rating effective June 2001.  A report of contact with the 
veteran dated in April 2002 is construed as a notice of 
disagreement with the decision, and a statement of the case 
was issued in July 2003.  A substantive appeal was received 
in August 2003.  

Because the veteran has disagreed with the initial non-
compensable disability rating assigned to his service-
connected asbestosis, the Board has characterized the issue 
as involving the propriety of the initial evaluation assigned 
following the grant of service connection.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDING OF FACT

Asbestosis has been manifested by Forced Vital Capacity (FVC) 
greater than 80 percent predicted.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for asbestosis are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.31, 
Part 4, Diagnostic Code 6833 (2003).






REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board must address the application 
of the Veterans Claims Assistance Act of 2000 (VCAA) to this 
appeal.  That law concerned VA's notice requirements to 
claimants, and the duty to assist claimants.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
decision in Pelegrini v. Principi, 17 Vet. App 412 (2004) 
held, in part, that a notice as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant was 
provided notice in August 2001, April 2002 and in August 
2003, regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  The first was prior to the 
rating decision on appeal in the context of the veteran's 
service connection claim, and the second was shortly after 
the veteran expressed his disagreement with the evaluation 
assigned in the initial rating.  This sequence is understood 
to satisfy the timing requirements set out in Pelegrini.  
(Also see VAOPCPREC 8-2002.)  

In addition, in Pelegrini, the CAVC held, in part, that a 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything pertaining to your 
claim(s)". 

In this case, although the notice letters that were provided 
to the appellant do not contain the "fourth element", the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  He was provided a statement of the case in July 2003, 
which included the content of 38 C.F.R. § 3.159(b)(1) that 
sets out this fourth element.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Regarding the duty to assist, all relevant medical records 
have been obtained and associated with the claims file and 
the veteran has been examined for VA purposes in connection 
with this claim.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the appellant's claim.  
Therefore, the Board finds that VA's duty to assist the 
appellant regarding this matter has been fully accomplished.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations generally.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2003).  

It must be noted that the veteran's claim for an increased 
evaluation for asbestosis arises from the RO's grant of 
service connection for that disability.  Accordingly, the 
question of "staged" ratings for any period since June 2001 
(the date established as the effective date for the award of 
service connection) is for consideration.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

The RO has assigned a non-compensable rating under Diagnostic 
Code 6833.  Diagnostic Code 6833 provides for the evaluation 
of asbestosis.  Under that code, a compensable evaluation (in 
this instance, a 10 percent rating) is warranted for a Forced 
Vital Capacity (FVC) of 75 to 80 percent predicted, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66 to 80 percent 
predicted.  The next higher rating of 30 percent requires an 
FVC of 65 to 74 percent predicted, or a DLCO (SB) of 56 to 65 
percent predicted.  

Based on the medical and other evidence of record, the Board 
finds that the service-connected asbestosis is not productive 
of a level of impairment sufficient to warrant the assignment 
of a compensable rating.  

Private medical records associated with the claims folder 
reflect complaints of shortness of breath, left upper 
extremity numbness and left chest soreness.  Pulmonary 
function studies conducted in January and May 2001 revealed 
an FVC percent predicted of 82 and 83 respectively.  

At the time of examination by VA in November 2001, the 
veteran referred to a history of shortness of breath 
associated with right lower lateral chest pain, for the 
previous ten years while walking up stairs or approximately 
two blocks.  He was taking respiratory medication at this 
time, including the use of an inhaler.  On clinical 
examination lung sounds were somewhat diminished in the right 
lung base posteriorly and laterally where there was dullness 
to percussion as compared to the left.  The impression was of 
probable asbestosis with moderately significant impairment of 
function and significant aggravation of bronchospasm with 
pleuritic pain by exposure to fumes associated with current 
occupation.  

The veteran was accorded another rating examination by VA in 
June 2002.  He again referred to difficulty with shortness of 
breath.  He stated that he had been forced to quit his job 
and that he can no longer work outside, due in part to his 
asthma and exposure to allergens.  However, he asserted an 
improvement upon leaving his former occupation and 
satisfaction with his current medications.  On clinical 
examination, bilateral inspiratory and espiratory wheezes and 
coarse rhonchi were noted in the right lung field, with 
decreased absent breath sounds at the base of the right lung.  
Generally, his breathing was found to be easy, with no 
evidence of pursed lip breathing, increased expiratory phase 
or peripheral edema in his ankles.

Pulmonary function studies were conducted.  The results 
included an FVC percent predicted of 86 following medication 
and 82 percent predicted prior to medication.  

The foregoing values of FVC on pulmonary function testing 
exceed those required for a compensable rating under Code 
6833.  The Board is cognizant of the veteran's complaints, 
including increasing shortness of breath, and it is observed 
he was excused from his employment by a private physician for 
up to 10 weeks in 2002.  (He also apparently has changed jobs 
since then.)  That private physician, however, indicated the 
basis for the veteran's absence from work was asthma, rather 
than the asbestosis.  (Asthma, for which service connection 
has not been established, is evaluated differently than 
asbestosis for VA purposes.  See 38 C.F.R. Part IV, 
Diagnostic Code 6682.)  Since pulmonary function testing did 
not reveal the veteran to have met the criteria for a 
compensable evaluation for asbestosis at any time during the 
appeal period, an increased disability rating for asbestosis 
is not warranted, and the appeal must be denied.  

The Board notes that the disability picture is not so 
exceptional or unusual so as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the service-connected asbestosis has 
resulted in frequent hospitalizations or caused marked 
interference in employment.  Thus, the Board consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

ORDER

The claim for an initial compensable disability rating for 
asbestosis is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



